December 16, 2014 DREYFUS OPPORTUNITY FUNDS - Dreyfus Strategic Beta Emerging Markets Fund - Dreyfus Strategic Beta Global Equity Fund - Dreyfus Strategic Beta U.S. Equity Fund THE DREYFUS THIRD CENTURY FUND, INC. Supplement to Statement of Additional Information dated February 1, 2014, as revised or amended, March 1, 2014, April 1, 2014, May 1, 2014, June 1, 2014, August 1, 2014, September 1, 2014, September 11, 2014, October 1, 2014 and December 1, 2014 The following information supplements and supersedes the portfolio manager information contained in the section of the Statement of Additional Information entitled “Certain Portfolio Manager Information”: The following table lists the number and types of accounts (including the funds) advised by each fund's primary portfolio manager(s) and assets under management in those accounts as of the end of the last fiscal year of the funds they manage. If a portfolio manager is a primary portfolio manager for multiple funds with different fiscal year ends, information is provided as of the most recent last fiscal year end of the relevant funds, unless otherwise indicated. Primary Portfolio Manager Registered Investment Companies Total Assets Managed Other Pooled Investment Vehicles Total Assets Managed Other Accounts Total Assets Managed C. Wesley Boggs 20 $4.8B 17 $668M 52 $7.6B William Cazalet1 23 $4.9B 17 $685M 53 $7.1B Warren Chiang 20 $4.8B 17 $668M 52 $7.6B Ronald Gala 20 $4.8B 17 $668M 52 $7.6B Peter D. Goslin2 12 $1.7B 17 $665M 45 $7.2B 1 Because Mr. Cazalet became a primary portfolio manager of Dreyfus Strategic Beta Emerging Markets Equity Fund, Dreyfus Strategic Beta Global Equity Fund, Dreyfus Strategic Beta U.S.
